       Case 1:20-cv-06882-VEC Document 15 Filed 12/23/20 Page
                                                         USDC1SDNY
                                                                of 2
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                            DATE FILED: 12/23/2020
 ------------------------------------------------------------------- X
                                                                     :
 EVELYNN LOOMIS,                                                     :
                                              Plaintiff,             :
                                                                     :   20-CV-6882 (VEC)
                            -against-                                :
                                                                     :       ORDER
                                                                     :
 OSM AVIATION SH US INCORPORATED,                                    :
 individually doing business as OSM Aviation, Inc.,                  :
 NORWEGIAN AIR RESOURCES SHARED                                      :
 SERVICE CENTER US CORP., PHILLIP VILLANI, :
 VANESSA COLLADO,                                                    :
                                              Defendants.            :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, Plaintiffs

must effectuate service of process within 90 days of the filing of the Complaint;

        WHEREAS Plaintiffs’ deadline for effecting service was November 25, 2020;

        WHEREAS the Court extended Plaintiff’s deadline for effecting service to December 11,

2020, Dkt. 11;

        WHEREAS no affidavits of service were filed by the December 11, 2020 deadline;

        WHEREAS on December 14, 2020, the Court ordered Plaintiff to show cause why the

action should not be dismissed without prejudice for failure to serve or for failure to prosecute,

Dkt. 12;

        WHEREAS on December 23, 2020, Plaintiff filed an affidavit of service with respect to

Defendant OSM Aviation SHU US Incorporated (“OSM Aviation”), which showed service was

effectuated on November 23, 2020, making Defendant’s answer due by December 14, 2020, Dkt.

13;
         Case 1:20-cv-06882-VEC Document 15 Filed 12/23/20 Page 2 of 2


       WHEREAS Defendant OSM Aviation’s deadline to answer or otherwise respond to the

Complaint has elapsed, Dkt. 13;

       WHEREAS Defendant OSM Aviation has neither appeared nor answered the Complaint;

       WHEREAS Plaintiff has not filed affidavits of service with respect to the other three

Defendants; and

       WHEREAS Plaintiff requests “to proceed with this action as against Defendant OSM

Aviation,” Dkt. 14;

        IT IS HEREBY ORDERED that Defendants Norwegian Air Resources Shared Service

Center US Corp., Phillip Villani, and Vanessa Collado are dismissed from this action.

       IT IS FURTHER ORDERED that Plaintiff must move for an order to show cause why

default judgment should not be entered against Defendant OSM Aviation, in accordance with this

Court’s Individual Practices, by no later than Friday, January 15, 2021.

       The Clerk of Court is respectfully directed to terminate Defendants Norwegian Air

Resources Shared Service Center US Corp., Phillip Villani, and Vanessa Collado.




SO ORDERED.
                                                    _________________________________
Date: December 23, 2020                                   VALERIE CAPRONI
      New York, NY                                        United States District Judge




                                                2
